Citation Nr: 1721487	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U. S. Army from May 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

When this case was most recently before the Board in May 2016, it was remanded for further development and adjudicative action.

In December 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  See Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (citing 38 C.F.R. § 19.9(a) when holding that the Board has a duty to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision").

The Veteran contends that his current right knee disorder began during active duty. In this regard, his service treatment records dated June 1989 show treatment for right knee pain.  A July 1994 record indicates the Veteran incurred blunt trauma to the right lower leg.  On an August 1996 separation physical, report of medical history, it shows the Veteran's report of swollen and painful knee joints and problems with a locked knee, although there was no identification of a specific knee. 

Post-service records include a May 2006 x-ray report that indicates evidence of joint disease of the right knee.  Right knee pain and probable rheumatoid arthritis were noted at an August 2007 VA outpatient visit.  Right knee synovitis was diagnosed the September 2008 VA joints examination; however, examination and x-rays of the knee were normal.  The examiner noted that the Veteran was treated for his right knee in service, and continued physical therapy at VA thereafter.  In a December 2008 addendum, the examiner opined that the current right knee disorder was not likely related to service.  Additionally, treatment notes dated from 2004 to the present are replete with the Veteran's reports of pain in his right knee on a level of 7, 8, or 9 out of 10.  In a September 2010 Statement in Support of Claim, the Veteran stated that he has "severe pain in my right knee since my time in the service."

The Veteran underwent a VA examination in February 2011, during which he reported having problems with right knee pain in 1987 due to running during physical training.  The VA examiner diagnosed sprain of right knee.  Upon review of the claims file, the VA examiner stated there was no evidence in the service treatment records documenting a right knee problem.  The examiner concluded that it was less likely than not that the Veteran's current right knee problem was related to service or aggravated by his service-connected left knee problem.  The examiner also commented that x-ray examination revealed a normal right knee. 

The Veteran underwent a VA examination in December 2013, during which he reported being seen four times while on active duty for right knee pain, and indicated that he was last seen for right knee pain two or three years ago.  Upon examination and review of the claims file, the examiner diagnosed a right knee strain.  The examiner indicated that the current right knee condition was less likely than not incurred in or caused by the claimed in-service injury; was less likely than not proximately due to or the result of the Veteran's service-connected condition; and was not at least as likely as not aggravated beyond its natural progression by a service-connected condition.  In providing this opinion, in significant part, the examiner noted that review of the Veteran's service records showed no visit for right knee pain.  The examiner also noted that review of the post-service treatment records did not demonstrate complaints of right knee pain for the past two years.  The examiner concluded that the Veteran failed to establish a chronicity of a right knee condition and had no chronic or disabling right knee condition.
The Veteran underwent a VA examination in August 2015, during which he reported constant knee pain.  Magnetic Resonance Testing resulted in a normal right knee.  Upon examination and review of the claims file, the examiner noted that the Veteran's subjective complaint of knee pain was not supported by the objective findings on examination, as there was no limitation of motion by distraction and the Veteran's gait was within normal limits.  The examiner found that the Veteran did not have a current right knee disorder. 

To date, the VA opinions of record are inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

The September 2008 VA examiner failed to provide any rationale for the opinion that the current right knee was not likely related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  The February 2011 VA examiner based the opinion on a lack of documentation of right knee complaint or treatment during service; however, as noted above, service treatment records show the Veteran sought treatment for pain in June 1989 and July 1994, and a knee condition was noted on the separation physical in August 1996.  Thus, the February 2011 opinion was predicated, at least in part, on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993). Moreover, the examiner did not provide a rationale for the opinion that the Veteran's current right knee disorder was not aggravated by his service-connected left knee disability or any other service-connected disability.  In addition, the examiner did not address the Veteran's reports of in-service and post-service right knee symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1337; Layno v. Brown, 6 Vet. App. at 469.  The December 2013 VA examiner indicated that the claims file had been reviewed; however, she noted in her rationale that the Veteran's service treatment records showed no visit for right knee pain and post-service VA treatment records for the past two years did not mention right knee pain. As noted above, service treatment records showed repeated findings of right knee pain.  In addition, review of the file also reflected complaints of pain to right knee with swelling in a January 2013 VA treatment record.  Therefore, the Board remanded the case for corrective action.

The August 2015 VA examiner's report did not substantially comply with the May 2015 Remand directives, as the August 2015 VA examiner again did not address the Veteran's reports of in-service and post-service right knee symptomatology, or provide an etiology for the Veteran's current right knee diagnoses of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Although the August 2015 VA examiner found that the Veteran did not have any current diagnosable right knee disorder, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in July 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  The claim was remanded in May 2016.

In response to the May 2016 Remand, an August 2016 Addendum Report was prepared.  However it did not substantially comply with the May 2016 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although this report states that the March 2011 and the December 2013 reports were carefully reviewed, there was no rationale provided for the denial of service connection in light of the previous diagnoses.  Moreover, the diagnosis of synovitis, right knee, from the September 2008 VA examination, and the May 2006 x-ray report indicating evidence of joint disease of the right knee have never been addressed.

Accordingly, a medical opinion addressing the etiology of the Veteran's right knee strain diagnosed on VA examinations in November 2013 and February 2011, the Veteran's synovitis diagnosis in September 2008, as well as the x-ray report of May 2006, is necessary to make a determination in this case, as these diagnoses were current during the pendency of the Veteran's claim for right knee condition.  McClain v. Nicholson, 21 Vet. App. 319 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 
In addition, as the Veteran receives ongoing treatment from the VA Medical Center in El Paso, Texas, the RO must also obtain VA outpatient treatment records from such facility from June 2016 to the present. 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:


1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file the Veteran's the Veteran's VA outpatient treatment records from the VA Medical Center in El Paso, Texas, dated from June 2016 to the present.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the electronic claims file must be made available to the appropriate VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled. 

Following a review of the service and post-service medical records, and with consideration of the Veteran's statements and his history of in-service right knee pain, the examiner must provide an opinion as to whether any previously or currently diagnosed right knee disorder, is related to his military service, or is due to or was aggravated by a service-connected disorder, to include the left knee, even if the examiner finds that any right knee condition has been resolved.  In providing this opinion, the examiner must address the diagnoses noted during the pendency of this claim: right knee strain, noted during VA examinations in February 2011 and November 2013; synovitis from the VA examination in September 2006, and the May 2006 x-ray finding of evidence of joint disease of the right knee.  The examiner should answer the following:

1)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability diagnosed during the pendency of the appeal, to include degenerative joint disease, synovitis, and right knee strain, is related to the Veteran's active military service?  The VA examiner should note the specific documentation in the service treatment records and post-service VA treatment records showing complaints of and treatment for right knee pain.

2)  Is it at least as likely as not (50 percent or greater degree of probability) that any current right knee disability was caused or was aggravated by his service-connected left knee disability, or any other service-connected disability? 

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


